Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 11-12 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cowen (5,067,485).

Cowen discloses: an implant, comprising: an inflatable member (column 3, lines 1 -38); and a pump assembly (column 3, line 23) configured to facilitate a transfer of a fluid from the reservoir to the inflatable member, the inflatable member having a sidewall that defines a lumen, the sidewall having an outer surface and an inner surface disposed opposite the outer surface, the inner surface having a series of undulations (Figure 2, column 3, lines 9-15).  Cowen also shows (Figure 4) the device can include an outer sheath (36) having an outer surface that would be a smooth constant diameter while the inner surface still having the series of undulations that would vary the inner diameter and therefore the thickness of the sidewall would vary along the undulations (column 4, lines 1-4).


With regard to claims 6 and 21, Figure 4 shows that the device can include an outer sheath (36) which would include the outer surface being smooth.

With regard to claim 7, as seen in Figure 2, the outer surface also has a series of undulations.

With regard to claim 8, Cowen teaches (column 3, lines 1-2) that the inflatable member is formed as a single hollow cylinder which is considered to be “unitarily formed”.

With regard to claims 14-15, while Cowen does not specifically teach a reservoir and/or a pump assembly including a valve body and a pump bulb member, Cowen does teach a fluid reservoir pump (52) which would inherently include a reservoir and a pump bulb with a valve member to allow for the device to transfer fluid from the reservoir back and forth to the inflatable member and the valve to allow for the fluid to remain in either the reservoir and/or inflatable member as needed. Further such elements are commonly found in such devices.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cowen in view of Kuyava (6,558,315).

Cowen discloses the claimed device except for specifically teaching using end caps. Kuyava discloses a similar inflatable penile implant and teaches that it is well known to use end caps (20, 22) with such implants. Therefore a modification of Cowen such that the implant includes end caps would have been obvious since the use of end caps with such implants are well known and conventionally employed in similar devices.

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cowen in view of George et al (2009/0132043).

Cowen teaches the claimed device except for specifically teaching how the device is made. George et al discloses a similar inflatable implant (paragraph [0015]) and teaches that it is well known to manufacture an inflatable device (300) using a meltable or dissolvable casting insert or “core member”. The casting insert is later melted or dissolved to remove the insert. The casting insert (inside) is used with an outer cast (outside) and a material is poured or disposed in between the two to form the bladder with the casting insert later removed to define hollow regions in the interior of .

Applicant's arguments filed 18 December 2020 have been fully considered but they are not persuasive. Applicant argues the amendments to claims 1 (thickness of the sidewall) and 18 (placing a material between the casing and the core) as well as new claim independent claim 21 (outer surface being substantially smooth) define over the prior art, these limitations have been addressed in the above rejection.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LACYK whose telephone number is (571)272-4728.  The examiner can normally be reached on generally 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






J.P. Lacyk
/JOHN P LACYK/Primary Examiner, Art Unit 3791